Case 3:20-cv-00671-JAG-RCY Document5 Filed 10/30/20 Page 1 of 1 PagelD# 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
EVERILDO CORTEZ MARTINEZ,
Petitioner,
V. Civil Action No. 3:20CV671
RUSSELL HOTT, et al,
Respondents.
MEMORANDUM OPINION
Petitioner, a federal detainee proceeding pro se, submitted a petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2241. By Memorandum Order entered on September 8, 2020, the
Court directed Petitioner, within eleven (11) days of the date of entry thereof, to complete and
return the standardized form for filing a § 2241 petition as required by Eastern District of Virginia
Local Civil Rule 83.4(A). The Court warned Petitioner that the failure to comply with the above
directive would result in the dismissal of the action without prejudice. See Fed. R. Civ. P. 41(b).
More than eleven (11) days have elapsed since the entry of the September 8, 2020
Memorandum Order and Petitioner has not responded. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE. A certificate of appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

 

Is/ (e. [

John A. Gibney, Jr. i.
ge

Date: 3 0 October 2020 United States Distriét Ju

Richmond, Virginia

 

 

 
